Porter, J.
delivered the opinion of the court. The defendant is sued as endorser of a promissory note. On the trial, evidence of notice of protest was presented under the cer-of a notary. Many objections were made to its introduction, the court overruled *457them, and admitted the paper, but at the same r. _ time told the jury, that without further proof it was not sufficient evidence of notice. Of this opinion was the jury, and the court having rendered a judgment conformable to their verdict^ the plaintiff appealed.
The certificate is defective in not stating the post office in which it was put. That point has been already decided in this court, The plaintiff failing to give any other evidence, the jury did not err in the conclusion they drew from the proof before them, nor the court in rendering judgment thereon. Vol. 4, n. s. 125. Laporte v. Landry.
We have been pressed to give a judgment o^ nonsuit. But this court cannot on appeal give a judgment which the court below could not It was settled in the cases of Chetodeau’s heirs, vs. Dominguez, and Abat vs. Rion that a judgment of nonsuit could not be pronounced after a general verdict. The code of practice has made no change in this jurisprudence. 7th Martin, 490, 567.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.
Euslis for the plaintiff, Hennen for the de-fondant.